Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgement is made of receipt and entry of the amendment filed on 06/21/2022.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
	Amended claims 1-16, 19-20 and new claims 40-42 have been examined on the merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-16, 19-20 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Ekowati et al. (ID 201403056 DW Abstract) in view of Ismail et al. (WO 2016005786 DW Abstract), Chen et al. (CN 106361896 DW Abstract), Hong et al. (CN 109999057 DW Abstract), Dellinger (US 20190083510), Kamal et al. (WO 2019070865 DW Abstract), Tuohy et al. (US 10463724) and Kelsey et al. (US 20190284636). 
A method comprising effectively administering (i.e. effectively administering all the claimed natural edible active ingredients as an oral food/edible) to a patient (subject) suffering from cancer such as the claimed breast cancer of a therapeutic combination (as an oral composition) comprising green tea (and/or extract thereof and/or the compounds within the extract therein), blueberry (and/or extract thereof and/or the compounds within the extract therein), Nigella sativa (and/or extract thereof and/or the compounds within the extract therein) and broccoli (and/or extract thereof and/or the compounds within the extract therein) and further comprising a cancer vaccine and further comprising the measuring step of measuring the number of myeloid suppressor cells that indicates a patent suffering from cancer such as breast cancer is claimed. 
Ekowati teaches a composition (as an oral) comprising a Nigella sativa extract to treat breast cancer in a subject (see entire document including e.g-pages 1-2). Ekowati, however, does not expressly teach the further inclusion of the other claimed active ingredients to be administered to a subject to treat breast cancer such as a green tea (and/or extract thereof and/or the compounds within the extract therein), blueberry (and/or extract thereof and/or the compounds within the extract therein) and broccoli (and/or extract thereof and/or the compounds within the extract therein) and further comprising a cancer vaccine and further comprising the measuring step of measuring the number of myeloid suppressor cells that indicates a patient suffering from cancer such as breast cancer therein. 
Ismail teaches a composition (as an oral) comprising the compound of thymoquinone (well known to be contained within a Nigella sativa extract) to treat breast cancer in a subject (see entire document including e.g-pages 1-5).
Chen teaches a composition (as an oral) comprising a green tea extract and/or the compound of epigallocatechin-3-gallate within the green tea extract to treat breast cancer in a subject (see entire document including e.g-pages 1-2).
Hong teaches a composition comprising a blueberry extract to treat breast cancer in a subject (see entire document including e.g-pages 1-3).
Dellinger teaches a composition comprising the compound of pterostilebene (well known to be contained within a blueberry extract) to treat breast cancer in a subject (see entire document including e.g-title, abstract, claims and especially claims 1, 4 and 22).
Kamal teaches a composition comprising a broccoli extract and/or the compound of sulforaphane within the broccoli extract to treat breast cancer in a subject (see entire document including e.g-pages 1-5).
Tuohy teaches a composition comprising a cancer vaccine to treat breast cancer in a subject (see entire document including e.g-title, abstract and claims).
Kelsey teaches a composition comprising the measuring step of measuring the number of myeloid suppressor cells that indicates a patient suffering from cancer such as breast cancer (see entire document including e.g.-title, abstract, paragraphs 0045, 0076 and claims). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ekowati’s composition (and as an oral) by further including the other claimed active ingredients such as a green tea (and/or extract thereof and/or the compounds within the extract therein), blueberry (and/or extract thereof and/or the compounds within the extract therein) and broccoli (and/or extract thereof and/or the compounds within the extract therein) and further comprising a cancer vaccine and further comprising the measuring step of measuring the number of myeloid suppressor cells that indicates a patient suffering from cancer such as breast cancer within the composition as taught by Ekowati, as well as to administer such composition (as an oral) for the same intended purpose for treating breast cancer.  Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ingredients known to effectively treat breast cancer in a subject, because the idea of combining them flows logically from there having been individually taught for the same purpose in the prior art.  Furthermore, please note the Examiner’s position that the claimed in vivo improved functional effects (i.e. the benefit of claim 1 (inhibiting the number and/or activity of myeloid suppressor cells) and benefit of claims 12-16 and 19-20 would be intrinsic upon the administration of the same combination of ingredients when treating breast cancer in subject.  The adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges within the claimed composition and/or the dosage of the composition) represents judicious selection and routine optimization that are well within the purview of the skilled artisan. 

Response to Arguments
Applicant's arguments of the 35 USC 103 presented within the 21 June 2022 reply concerning the previous art rejection of record are deemed moot in view of the new grounds of rejection set forth above (a new ground of rejection necessitated by the amendment of independent claim 1 and its dependents).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        


/MICHAEL BARKER/           Primary Examiner, Art Unit 1655